Citation Nr: 0700862	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  05-09 802	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a 
respiratory/pulmonary disorder.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from February 1951 to 
February 1955.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a June 2004 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama that denied his claims for 
service connection for breathing problems, tinnitus and 
hearing loss.

In February 2006, a videoconference hearing was held between 
the RO and the Board in Washington, DC before the undersigned 
Veterans Law Judge who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107.  A 
transcript of that hearing has been associated with the 
claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the AMC/RO for action as described below.

The record indicates that the appellant was on active duty 
from February 1951 to February 1955.  The appellant has 
indicated that he was hospitalized at the Sampson Air Force 
Base (AFB) Hospital while he was in basic training.  However, 
while copies of the appellant's service medical records 
relating to hospitalizations the appellant had between April 
1951 and October 1951 are of record, there are no other 
service medical records on file, including any from Sampson 
AFB.  The appellant's service medical records are deemed to 
be within the control of the government and should have been 
included in the record in their entirety, if available, as 
they may be determinative of the claims.  Therefore a remand 
is necessary for the purpose of obtaining seeking after such 
records.  See Bell v. Derwinski, 2 Vet. App. 492 (1992).  The 
relevant service medical treatment records from the Air 
Force, February 1951 to February 1955, should be obtained and 
associated with the claims file.

In cases where the veteran's service medical records are 
unavailable through no fault of the claimant, there is a 
heightened obligation to assist the claimant in the 
development of his case.  O'Hare v. Derwinski, 1 Vet. App. 
365 (1991).  The heightened duty to assist the veteran in 
developing facts pertinent to his claims in a case where 
service medical records are presumed destroyed includes the 
obligation to search for alternative medical records.  Moore 
v. Derwinski, 1 Vet. App. 401 (1991).  Where the claimant's 
service medical records have been destroyed or lost, the 
Board is under a duty to advise the claimant to obtain other 
forms of evidence, such as lay testimony.  Dixon v. 
Derwinski, 3 Vet. App. 261 (1992).

The VA Adjudication Procedure Manual provides that alternate 
sources of evidence may be utilized in cases where the 
service medical records are missing.  A non-exhaustive list 
of documents that may be substituted for service medical 
records in this case includes:  statements from service 
medical personnel, "buddy" certificates or affidavits, 
employment physical examinations, medical evidence from 
hospitals, clinics, and private physicians where a veteran 
may have sought treatment, especially soon after service 
discharge, letters written during service, photographs taken 
during service, pharmacy prescription records, and insurance 
examinations.  VA Adjudication Procedure Manual, Manual M21-
1, Part III, paragraph 4.25(c) and 4.29 (Oct. 6, 1993).

There is no determination on record whether or not the 
appellant's Air Force records are fire-related, although it 
appears from the claims file that his case is a records 
reconstruction case.  If the rest of the appellant's Air 
Force service medical records cannot be located, the RO must 
take necessary steps to identify and obtain alternate records 
for the appellant.

The determination of whether a veteran has a ratable hearing 
loss is governed by 38 C.F.R. § 3.385, which states that 
hearing loss will be considered to be a disability (for VA 
purposes) when the threshold level in any of the frequencies 
500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or 
greater; or the thresholds for at least three of these 
frequencies are 26 decibels or greater; or speech recognition 
scores are less than 94 percent.  38 C.F.R. § 3.385.  "[W]hen 
audiometric test results at a veteran's separation from 
service do not meet the regulatory requirements for 
establishing a 'disability' at that time, he or she may 
nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service."  Hensley v. 
Brown, 5 Vet. App. 155, 160 (1993).  

Further, the United States Court of Appeals for Veterans 
Claims (Court) opined that 38 C.F.R. § 3.385 operates only to 
establish when a hearing loss can be service connected.  
Hensley at 159.  It was also found that, regardless of when 
the criteria of 38 C.F.R. § 3.385 are met, a determination 
must be made as to whether the hearing loss was incurred in 
or aggravated by service.  The evidence of record indicates 
that the appellant was determined to have right ear hearing 
loss while in service and the evidence also indicates that 
that determination was refuted in October 1951.  However, no 
audiometric testing has been done by the VA and no clinical 
opinion as to whether any current hearing loss is 
etiologically linked to the veteran's in-service incurrence 
of hemorrhagic aero-otitis as been rendered.

During his February 2006 videoconference hearing, the 
appellant reported treatment at a VA facility in Michigan.  
He also reported treatment by private doctors, including one 
at the Baptist Montclair facility and two at Shelby County 
Hospital.  The AMC/RO should take appropriate steps to 
identify and obtain these records.  All records obtained must 
be associated with the claims file.

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Here, 
because the case was transferred to the Board in January 
2006, the RO did not provide the appellant with such notice 
and that deficiency should be rectified on remand.

These considerations require a search for relevant military 
records and further investigation by medical professionals, 
inasmuch as the Board is prohibited from substituting its own 
unsubstantiated medical opinions.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).  In addition, the duty to assist 
includes obtaining medical records and examinations where 
indicated by the facts and circumstances of an individual 
case.  See Murphy v. Derwinski, 1 Vet. App. 78 (1990).  Where 
the record before the Board is inadequate to render a fully 
informed decision, a remand to the RO is required in order to 
fulfill its statutory duty to assist the appellant to develop 
the facts pertinent to the claim.  Ascherl v. Brown, 4 Vet. 
App. 371, 377 (1993).

For these reasons, this case is REMANDED for the following 
development:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2005), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate each 
of his claims and of what part of such 
evidence he should obtain, and what part 
VA will yet attempt to obtain on his 
behalf, including VA records.  See 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002); see also Charles v. Principi, 16 
Vet. App. 370, 373-374 (2002) and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The veteran should also 
be told to provide any evidence in his 
possession pertinent to his claims.  
38 C.F.R. § 3.159 (2006).

2.  The AMC/RO should take appropriate 
steps to secure all Air Force medical and 
personnel/performance evaluation records 
or alternative records for the veteran 
through official channels or any other 
appropriate source, including the 
appellant.  A search must be made for any 
records from February to April of 1951 at 
the Sampson AFB Hospital.  Any and all 
records obtained should be associated 
with the claims file.  If there are no 
records, the RO should so specifically 
find and the documentation used in making 
that determination should be set forth in 
the claims file.

3.  The AMC/RO should obtain from the 
veteran the names and addresses of all 
government and private physicians and/or 
medical facilities that have provided him 
with any treatment for his claimed 
conditions since his separation from 
service, and secure all available 
relevant reports not already of record 
from those sources.  In particular, 
records from treatment at a VA facility 
in Michigan should be identified and 
obtained, as well as those from Alabama's 
Baptist Montclair facility and Shelby 
County Hospital.  To the extent there is 
an attempt to obtain any of these records 
that is unsuccessful, the claims files 
should contain documentation of the 
attempts made.  The veteran and his 
representative should also be informed of 
the negative results and be given 
opportunity to secure the records.

4.  After the above development has been 
completed, the AMC/RO should arrange for 
an audiologist and an otolaryngologist to 
review the claims file, including all 
pertinent medical records, to examine the 
veteran and to provide written opinions 
as to the etiology and onset of the 
veteran's current hearing loss and 
tinnitus, if any.  The examiners are 
requested to provide an opinion as to the 
medical probability that any documented 
hearing-related condition is 
etiologically related to some incident 
the veteran may have experienced prior to 
service, in service or after service.  

Specifically, the examiners are requested 
to render an opinion as to whether the 
veteran's defective hearing and tinnitus, 
if any, was caused by exposure to noise 
in service, or by hemorrhagic aero-otitis 
in service or whether the veteran's 
claimed hearing loss/tinnitus is due to 
some other cause, including surgical 
procedure, the May 1951 finding of right 
ear nerve damage and the October 1951 
finding that the appellant had normal 
hearing in his right ear.

If these matters cannot be medically 
determined without resort to mere 
conjecture, this should be commented upon 
by the examiners.  

5.  In relation to the 
respiratory/pulmonary disorder claim, any 
additional development suggested by the 
evidence should be undertaken.  If the 
scheduling of any kind of medical 
examination, or the obtaining of a 
medical opinion, is necessary to 
adjudicate that issue, especially in 
light of any newly received treatment 
records, that development should be 
accomplished.

6.  Upon receipt of any VA examination 
report, the RO should conduct a review to 
verify that all requested opinions have 
been provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA reviewer for corrections or 
additions.  See 38 C.F.R. § 4.2.  

7.  Thereafter, the RO should consider 
all of the evidence of record and re-
adjudicate the veteran's claims on 
appeal.  If any benefit sought on appeal 
remains denied, the veteran should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claims for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the three service connection issues 
currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


